 
 
________________________________
 
CHANGE IN CONTROL AGREEMENT
 
BETWEEN
 
«Name»
 
AND
 
PILGRIM’S PRIDE CORPORATION
 
 
 
 
 
1. Certain Definitions 1
 
2. Employment Period 2
 
3. Terms of Employment 2
 
4. Termination of Employment 4
 
(a) Death or Disability 4
 
(b) Cause 5
 
(c) Good Reason 6
 
(d) Notice of Termination 6
 
(e) Date of Termination 7
 
5. Obligations of the Company upon Termination 7
 
(a) Termination by Executive for Good Reason; Termination by the Company Other
than for Cause or Disability 7
 
(b) Death or Disability 8
 
(c) Cause; Other than for Good Reason 8
 
(d) Expiration of Employment Period 8
 
6. Non-Exclusivity of Rights 9
 
7. Full Settlement; No Mitigation 9
 
8. Costs of Enforcement 9
 
9. Certain Additional Payments by the Company 9
 
10. Restrictions on Conduct of Executive 11
 
(a) General 11
 
(b) Definitions 12
 
(c) Restrictive Covenants 13
 
(d) Enforcement of Restrictive Covenants 14
 
11. Arbitration 14
 
12. Successors 15
 
13. Miscellaneous 15
 
(a) Governing Law 15
 
(b) Captions 15
 
(c) Amendments 15
 
(d) Notices 15
 
(e) Severability 16
 
(f) Withholding 16
 
(g) Waivers 16
 
(h) Status Before and After Effective Date 16
 
CHANGE IN CONTROL AGREEMENT
 
AGREEMENT by and between Pilgrim’s Pride Corporation, a Delaware corporation
(the "Company") and «Name» ("Executive"), dated as of «DateSigned» (the
"Agreement").
 
The Board of Directors of the Company (the "Board") has determined that it is in
the best interests of the Company and its shareholders to assure that the
Company will have the continued dedication of Executive, notwithstanding the
possibility, threat or occurrence of a Change in Control (as defined below) of
the Company. The Board believes it is imperative to diminish the inevitable
distraction of Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change in Control and to encourage
Executive’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change in Control, and to provide Executive
with compensation and benefits arrangements upon a Change in Control which
ensure that the compensation and benefits expectations of Executive will be
satisfied and which are competitive with those of other corporations. Therefore,
in order to accomplish these objectives, the Board has caused the Company to
enter into this Agreement.
 
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
 
 1.  
 2. Certain Definitions .
 3. 

 a. a.  
    b. "Effective Date" shall mean the first date during the Change in Control
       Period (as defined in Section l(c) hereof) on which a Change in Control
       (as defined in Section 1(b) hereof) occurs. Anything in this Agreement to
       the contrary notwithstanding, if Executive’s employment with the Company
       is terminated within three months prior to the date on which a Change in
       Control occurs, and if it is reasonably demonstrated by Executive that
       such termination of employment (i) was at the request of a third party
       who has taken steps reasonably calculated to effect a Change in Control
       or (ii) otherwise arose in connection with or anticipation of a Change in
       Control and if the Change in Control is consummated, then for all
       purposes of this Agreement, the "Effective Date" shall mean the date
       immediately prior to the date of such termination of employment.
    c.  
    d. "Change in Control" shall mean the occurrence of any of the following
       events: (i) a direct or indirect sale, transfer, conveyance or other
       disposition (other than by way of merger or consolidation) of all or
       substantially all the assets of the Company and its subsidiaries taken as
       a whole to any "Person" or "group" (as such terms are used in Section
       13(d)(3) of the Securities Exchange Act of 1934, as amended) (other than
       the Pilgrim Family or a direct or an indirect subsidiary of the Company)
       as an entirety or substantially as an entirety in one transaction or
       series of transactions; (ii) the consummation of any transaction
       (including, without limitation, any merger, consolidation or
       recapitalization) to which the Company is a party the result of which is
       that immediately after such transaction the stockholders of the Company
       immediately prior to such transaction hold less than 50.1% of the total
       voting power generally entitled to vote in the election of directors,
       managers or trustees of the Person surviving such transaction; (iii) any
       "Person" or "group" (as such terms are used in Section 13(d)(3) of the
       Securities Exchange Act of 1934, as amended), other than the Pilgrim
       Family, becomes the ultimate "beneficial owner," as defined in Rule 13d-3
       under the Securities Exchange Act of 1934, as amended, of more than 50%
       of the total voting power generally entitled to vote in the election of
       directors, managers or trustees of the Company on a fully-diluted basis;
       (iv) during any period of two consecutive years, individuals who at the
       beginning of such period constituted the members of the Board (together
       with any new directors whose election by such Board or whose nomination
       for election by the stockholders of the Company was approved by a vote of
       a majority of the directors then still in office who were either
       directors at the beginning of such period or whose election or nomination
       for election was previously so approved) cease for any reason to
       constitute a majority of the members of the Board then in office; or (v)
       the adoption of a plan for the liquidation or dissolution of the Company.
       For purposes hereof, the Pilgrim Family shall be deemed to be a
       "beneficial owner" of the voting power generally entitled to vote in the
       election of directors, managers or trustees of the Company if the Pilgrim
       Family either directly or indirectly legally or beneficially own such
       voting power.
    e.  
    f. "Change in Control Period" shall mean the period commencing on the date
       hereof and ending on the third anniversary of the date hereof; provided,
       however, that commencing on the date one year after the date hereof, and
       on each annual anniversary of such date (such date and each annual
       anniversary thereof shall be hereinafter referred to as the "Renewal
       Date"), unless previously terminated, the Change in Control Period shall
       be automatically extended so as to terminate two years from such Renewal
       Date, unless at least 60 days prior to the Renewal Date the Company shall
       give notice to Executive that the Change in Control Period shall not be
       so extended.
    g.  
    h. "Code" shall mean the Internal Revenue Code of 1986, as amended.
    i.  
    j. "Employment Period" means «EmploymentPeriod», provided, however, that the
       Employment Period shall terminate upon Executive’s termination of
       employment for any reason.
    k.  
    l. "Person" shall mean and include any individual, sole proprietorship,
       partnership, joint venture, trust, unincorporated organization,
       association, corporation, institution, entity, party or government
       (whether national, federal, state, county, city, municipal, or otherwise,
       including, without limitation, any instrumentality, division, agency,
       body or department thereof).
    m.  
    n. "Pilgrim Family" means Lonnie A. "Bo" Pilgrim, his spouse, his issue, his
       estate, and any trust, partnership (including, without limitation,
       Pilgrim Interests Ltd.) or other entity primarily for the benefit of him,
       his spouse and/or issue, including any direct or indirect trustee,
       managing partner or such other Person serving a similar function.
    o. 

 1.   
 2.  Employment Period . The Company hereby agrees to continue Executive in its
     employ, and Executive hereby agrees to remain in the employ of the Company
     subject to the terms and conditions of this Agreement, for the period
     commencing on the Effective Date and ending on the last day of the
     Employment Period.
 3.   
 4.  Terms of Employment .
 5.  a. a.  
        b. Position and Duties .
        c. i.    
           ii.  During the Employment Period, (A) Executive’s position
                (including status, offices, titles and reporting requirements),
                authority, duties and responsibilities shall be at least
                commensurate in all material respects with the most significant
                of those held, exercised and assigned at any time during the
                120-day period immediately preceding the Effective Date and (B)
                Executive’s services shall be performed at the location (or
                locations) where Executive was employed immediately preceding
                the Effective Date or any office or location less than 35 miles
                from such location (or locations).
           iii.  
           iv.  During the Employment Period, and excluding any periods of
                vacation and sick leave to which Executive is entitled,
                Executive agrees to devote reasonable attention and time during
                normal business hours to the business and affairs of the Company
                and, to the extent necessary to discharge the responsibilities
                assigned to Executive hereunder, to use Executive’s reasonable
                best efforts to perform faithfully and efficiently such
                responsibilities. During the Employment Period it shall not be a
                violation of this Agreement for Executive to (A) serve on
                corporate, civic or charitable boards or committees, (B) deliver
                lectures, fulfill speaking engagements or teach at educational
                institutions and (C) manage personal investments, so long as
                such activities do not significantly interfere with the
                performance of Executive’s responsibilities as an employee of
                the Company in accordance with this Agreement. It is expressly
                understood and agreed that to the extent that any such
                activities have been conducted by Executive prior to the
                Effective Date, the continued conduct of such activities (or the
                conduct of activities similar in nature and scope thereto)
                subsequent to the Effective Date shall not thereafter be deemed
                to interfere with the performance of Executive’s
                responsibilities to the Company.
           v.   
           
            
        d. Compensation .
        e. i.     
           ii.   Base Salary. During the Employment Period, Executive shall
                 receive an annual base salary ("Annual Base Salary") at a rate
                 at least equal to the rate of base salary in effect on the date
                 of this Agreement or, if greater, on the Effective Date, paid
                 or payable (including any base salary which has been earned but
                 deferred) to Executive by the Company and its affiliated
                 companies. During the Employment Period, the Annual Base Salary
                 shall be reviewed no more than twelve months after the last
                 salary increase awarded to Executive prior to the Effective
                 Date and thereafter at least annually (the date of such review
                 being referred to herein as the "Annual Review Date"). Within
                 30 days after each Annual Review Date, Executive's Annual Base
                 Salary immediately prior to such Annual Review Date shall be
                 increased, effective as of such Annual Review Date, by an
                 amount not less than a percentage increase equal to at least
                 75% of the annual percentage increase, if any, in the cost of
                 living for the preceding year based upon the U.S. Consumer
                 Price Index-All Items-U.S. Cities Average, All Urban Consumers
                 (2008=100) published by the Bureau of Labor Statistics of the
                 U.S. Department of Labor (the "CPI"). In the event the CPI
                 ceases to be published, the most comparable substitute will be
                 used thereafter as selected by the mutual agreement of the
                 parties. Any increase in Annual Base Salary shall not serve to
                 limit or reduce any other obligation to Executive under this
                 Agreement. Annual Base Salary shall not be reduced after any
                 such increase and the term Annual Base Salary as used in this
                 Agreement shall refer to Annual Base Salary as so increased. As
                 used in this Agreement, the term "affiliated companies" shall
                 include any company controlled by, controlling or under common
                 control with the Company.
           iii.   
           iv.   Annual Bonus. In addition to Annual Base Salary, Executive
                 shall be provided, for each fiscal year ending during the
                 Employment Period, an annual bonus opportunity at least equal
                 to Executive’s highest bonus opportunity under the Pilgrim's
                 Pride Corporation Performance Bonus Plan, or any comparable
                 bonus opportunity under any predecessor or successor plans, for
                 the last full fiscal year prior to the Effective Date
                 (annualized in the event that Executive was not employed by the
                 Company for the whole of such fiscal year). Each annual bonus
                 payable under this Section 3(b)(ii) shall be paid no later than
                 two and one-half months into the fiscal year next following the
                 fiscal year for which the annual bonus is awarded, unless
                 Executive shall elect to defer the receipt of such Annual Bonus
                 pursuant to an arrangement that satisfies the requirements of
                 Section 409A of the Code.
           v.     
           vi.   Incentive, Savings and Retirement Plans. During the Employment
                 Period, Executive shall be entitled to participate in all
                 incentive, savings and retirement plans, practices, policies
                 and programs applicable generally to other peer executives of
                 the Company and its affiliated companies, but in no event shall
                 such plans, practices, policies and programs provide Executive
                 with incentive opportunities (measured with respect to both
                 regular and special incentive opportunities, to the extent, if
                 any, that such distinction is applicable), savings
                 opportunities and retirement benefit opportunities, in each
                 case, less favorable, in the aggregate, than the most favorable
                 of those provided by the Company and its affiliated companies
                 for Executive under such plans, practices, policies and
                 programs as in effect at any time during the 120-day period
                 immediately preceding the Effective Date or if more favorable
                 to Executive, those provided generally at any time after the
                 Effective Date to other peer executives of the Company and its
                 affiliated companies.
           vii.   
           viii. Acceleration of Vesting of Equity Awards. Notwithstanding
                 anything to the contrary in any applicable award agreement,
                 upon the Effective Date, (A) all of Executive’s outstanding
                 stock options and other equity awards in the nature of rights
                 that may be exercised shall become fully vested and
                 exercisable, (B) all time-based vesting restrictions on
                 Executive’s outstanding equity awards shall lapse, and (C) the
                 target payout opportunities attainable under all of Executive’s
                 outstanding performance-based equity awards shall be deemed to
                 have been fully earned as of the Effective Date based upon an
                 assumed achievement of all relevant performance goals at the
                 "target" level and there shall be a prorata payout to Executive
                 or his or her estate within 30 days following the Effective
                 Date based upon the length of time within the performance
                 period that has elapsed prior to the Effective Date. To the
                 extent necessary, this Agreement is hereby deemed an amendment
                 of any such outstanding equity award.
           ix.    
           x.    Welfare Benefit Plans. During the Employment Period, Executive
                 and/or Executive’s eligible dependents, as the case may be,
                 shall be eligible for participation in and shall receive all
                 benefits under welfare benefit plans, practices, policies and
                 programs provided by the Company and its affiliated companies
                 (including, without limitation, medical, prescription, dental,
                 disability, employee life, group life, accidental death and
                 travel accident insurance plans and programs) to the extent
                 applicable generally to other peer executives of the Company
                 and its affiliated companies, but in no event shall such plans,
                 practices, policies and programs provide Executive with
                 benefits which are less favorable, in the aggregate, than the
                 most favorable of such plans, practices, policies and programs
                 in effect for Executive at any time during the 120-day period
                 immediately preceding the Effective Date or, if more favorable
                 to Executive, those provided generally at any time after the
                 Effective Date to other peer executives of the Company and its
                 affiliated companies.
           xi.    
           xii.  Expenses. During the Employment Period, Executive shall be
                 entitled to receive prompt reimbursement for all reasonable
                 expenses incurred by Executive in accordance with the most
                 favorable policies, practices and procedures of the Company and
                 its affiliated companies in effect for Executive at any time
                 during the 120-day period immediately preceding the Effective
                 Date or, if more favorable to Executive, as in effect generally
                 at any time thereafter with respect to other peer executives of
                 the Company and its affiliated companies.
           xiii.  
           xiv.  Fringe Benefits. During the Employment Period, Executive shall
                 be entitled to fringe benefits, including, without limitation,
                 tax and financial planning services, payment of club dues, and,
                 if applicable, use of an automobile and payment of related
                 expenses, in accordance with the most favorable plans,
                 practices, programs and policies of the Company and its
                 affiliated companies in effect for Executive at any time during
                 the 120-day period immediately preceding the Effective Date or,
                 if more favorable to Executive, as in effect generally at any
                 time thereafter with respect to other peer executives of the
                 Company and its affiliated companies.
           xv.    
           xvi.  Vacation. During the Employment Period, Executive shall be
                 entitled to paid vacation in accordance with the most favorable
                 plans, policies, programs and practices of the Company and its
                 affiliated companies as in effect for Executive at any time
                 during the 120-day period immediately preceding the Effective
                 Date or, if more favorable to Executive, as in effect generally
                 at any time thereafter with respect to other peer executives of
                 the Company and its affiliated companies.
           xvii. 
     
      
 6.  Termination of Employment .
 7.  a. a.  
        b. Death or Disability . Executive’s employment shall terminate
           automatically upon Executive’s death during the Employment Period. If
           the Company determines in good faith that the Disability of Executive
           has occurred during the Employment Period (pursuant to the definition
           of Disability set forth below), it may give to Executive written
           notice of its intention to terminate Executive’s employment. In such
           event, Executive’s employment with the Company shall terminate
           effective on the 30th day after receipt of such written notice by
           Executive (the "Disability Effective Date"), provided that, within
           the 30 days after such receipt, Executive shall not have returned to
           full-time performance of Executive’s duties. For purposes of this
           Agreement, "Disability" shall mean the inability of Executive, as
           determined by the Board, to perform the responsibilities and
           functions of the position held by Executive, with or without
           reasonable accommodation, by reason of any medically determined
           physical or mental impairment which has lasted (or can reasonably be
           expected to last) for a period of not less than one hundred eighty
           (180) consecutive days. At the request of Executive or his or her
           personal representative, the Board’s determination that the
           Disability of Executive has occurred shall be certified by two
           physicians mutually agreed upon by Executive, or his or her personal
           representative, and the Company. Failing such independent
           certification (if so requested by Executive), Executive’s termination
           shall be deemed a termination by the Company without Cause and not a
           termination by reason of his or her Disability.
        c.  
        d. Cause . The Company may terminate Executive’s employment during the
           Employment Period for Cause. For purposes of this Agreement, a
           termination shall be considered to be for "Cause" if Executive is
           terminated upon the occurrence after the Effective Date, as
           determined by the Board, of any one of the following specific
           material acts or failure to act by Executive:
        e. i.     
           ii.   Executive’s conviction in a court of law of, or entry of a
                 guilty plea or plea of no contest, to a felony charge
                 (regardless of whether subject to appeal);
           iii.   
           iv.   the willful and continued failure of Executive to perform
                 substantially Executive’s duties (as contemplated by Section
                 3(a) hereof) with the Company or any of its affiliated
                 companies (other than any such failure resulting from
                 incapacity due to physical or mental illness or following
                 Executive’s delivery of a Notice of Termination for Good
                 Reason);
           v.     
           vi.   any willful act that constitutes, on the part of Executive,
                 fraud, dishonesty in any material respect, breach of fiduciary
                 duty, misappropriation, embezzlement or gross misfeasance of
                 duty;
           vii.   
           viii. willful disregard or continued breach in any material respect
                 of published Company (or of any of its affiliated companies)
                 policies and procedures, codes of ethics or business conduct or
                 any material duty or obligation under Section 10(c) hereof;
           ix.   
           provided, however, that in the case of (ii) and (iv) above, such
           conduct or omission shall not constitute "Cause" unless the Board,
           the Chief Executive Officer or the Company shall have delivered to
           Executive notice identifying with specificity (A) the conduct or
           omission the Board, Chief Executive Officer or the Company believes
           constitutes "Cause," (B) reasonable action that would remedy such
           objection, and (C) a reasonable time (not less than 30 days) within
           which Executive may take such remedial action, and Executive shall
           not have taken such specified remedial action within the specified
           time.
            
           For purposes of this Section 4(b), no act, or failure to act, on the
           part of Executive shall be considered "willful" unless it is done, or
           omitted to be done, by Executive in bad faith or without reasonable
           belief that Executive’s action or omission was in the best interests
           of the Company. Any act, or failure to act, based upon authority
           given pursuant to a resolution duly adopted by the Board or upon the
           instructions of the Chief Executive Officer or a senior officer of
           the Company or based upon the advice of counsel for the Company shall
           be conclusively presumed to be done, or omitted to be done, by
           Executive in good faith and in the best interests of the Company. The
           cessation of employment of Executive shall not be deemed to be for
           Cause unless and until there shall have been delivered to Executive a
           copy of a resolution duly adopted by the affirmative vote of not less
           than three-quarters of the entire membership of the Board (excluding
           Executive, if Executive is a member of the Board) at a meeting of the
           Board called and held for such purpose (after reasonable notice is
           provided to Executive and Executive is given an opportunity, together
           with counsel for Executive, to be heard before the Board), finding
           that, in the good faith opinion of the Board, Executive is guilty of
           any of the conduct described in Section 4(b)(i) through (iv), and
           specifying the particulars thereof in detail (references in this
           Section 4(b) to the Board shall refer to any successor board of
           directors if the Board is no longer constituted).
            
           
            
        f. Good Reason . Executive’s employment may be terminated by Executive
           for Good Reason. For purposes of this Agreement, "Good Reason" shall
           mean:
        g. i.     
           ii.   the assignment to Executive of any duties inconsistent in any
                 material respect with Executive’s position (including status,
                 offices, titles and reporting requirements), authority, duties
                 or responsibilities as contemplated by Section 3(a) of this
                 Agreement or any other action by the Company which results in a
                 material diminution in such position, authority, duties or
                 responsibilities, excluding for this purpose an isolated,
                 insubstantial and inadvertent action not taken in bad faith and
                 which is remedied by the Company promptly after receipt of
                 notice;
           iii.   
           iv.   any failure in any material respect by the Company to comply
                 with any of the provisions of Section 3(b) hereof, other than
                 an isolated, insubstantial and inadvertent failure not
                 occurring in bad faith and which is remedied by the Company
                 promptly after receipt of notice thereof given by Executive;
           v.     
           vi.   the Company’s requiring Executive to be based at any office or
                 location other than as provided in Section 3(a)(i)(B) hereof,
                 (ii) to be based at a location other than the principal
                 executive offices of the Company if Executive was employed at
                 such location immediately preceding the Effective Date, or
                 (iii) to travel on Company business to a substantially greater
                 extent than required immediately prior to the Effective Date;
           vii.   
           viii. any purported termination by the Company of Executive’s
                 employment otherwise than as expressly permitted by this
                 Agreement;
           ix.    
           x.    any failure by the Company to comply with and satisfy
                 Section 12(c) hereof; or
           xi.    
           xii.  any other material breach by the Company of any provision of
                 this Agreement.
           xiii. 
           A termination by Executive shall not constitute termination for Good
           Reason unless Executive shall first have delivered to the Company
           written notice identifying with specificity the occurrence claimed to
           give rise to a right to terminate for Good Reason, and there shall
           have passed a reasonable time (not less than 30 days) within which
           the Company may take action to correct, rescind or otherwise
           substantially reverse the event supporting the basis for a
           termination for Good Reason as identified by Executive. Executive’s
           mental or physical incapacity following the occurrence of an event
           described in Sections 4(c)(i) through (vi) hereof shall not affect
           Executive’s ability to terminate employment for Good Reason.
            
           
            
        h. Notice of Termination . Any termination by the Company or Executive
           shall be communicated by Notice of Termination to the other party
           hereto given in accordance with Section 13(d) hereof. For purposes of
           this Agreement, a "Notice of Termination" means a written notice
           which (i) indicates the specific termination provision in this
           Agreement relied upon, (ii) to the extent applicable, sets forth in
           reasonable detail the facts and circumstances claimed to provide a
           basis for termination of Executive’s employment under the provision
           so indicated, and (iii) if the Date of Termination (as defined below)
           is other than the date of receipt of such notice, specifies the
           termination date. The failure by Executive or the Company to set
           forth in the Notice of Termination any fact or circumstance which
           contributes to a showing of Good Reason or Cause shall not waive any
           right of Executive or the Company, respectively, hereunder or
           preclude Executive or the Company, respectively, from asserting such
           fact or circumstance in enforcing Executive’s or the Company’s rights
           hereunder.
        i.  
        j. Date of Termination . "Date of Termination" means (i) if Executive’s
           employment is terminated by the Company for Cause, or by Executive
           for Good Reason, the date of receipt of the Notice of Termination or
           any later date specified therein within 60 days after receipt of the
           Notice of Termination, as the case may be, (ii) if Executive’s
           employment is terminated by the Company other than for Cause or
           Disability, the Date of Termination shall be the date on which the
           Company notifies Executive of such termination, and (iii) if
           Executive’s employment is terminated by reason of death or
           Disability, the Date of Termination shall be the date of death of
           Executive or the Disability Effective Date, as the case may be. The
           Company and Executive shall take all steps necessary (including with
           regard to any post-termination services by Executive) to ensure that
           any termination described in this Section 4 constitutes a "separation
           from service" within the meaning of Section 409A of the Code, and
           notwithstanding anything contained herein to the contrary, the date
           on which such separation from service takes place shall be the "Date
           of Termination."
        k. 
     
      
 8.  Obligations of the Company upon Termination .
 9.  a. a.  
        b. Termination by Executive for Good Reason; Termination by the Company
           Other than for Cause or Disability . If, during the Employment
           Period, the Company terminates Executive’s employment other than for
           Cause or Disability, or Executive terminates his or her employment
           for Good Reason during the 270-day period following the occurrence of
           an event giving rise to Good Reason:
        c. i.    
           ii.  the Company shall pay to Executive in a lump sum in cash within
                30 days after the Date of Termination the aggregate of the
                following amounts:
           iii. A.  
                B. the sum of (1) Executive’s Annual Base Salary through the
                   Date of Termination to the extent not theretofore paid, (2)
                   Executive’s annual bonus for the fiscal year immediately
                   preceding the fiscal year in which the Date of Termination
                   occurs, if such bonus has not been paid as of the Date of
                   Termination, (3) any accrued vacation pay to the extent not
                   theretofore paid (the sum of the amounts described in clauses
                   (1), (2) and (3) shall be hereinafter referred to as the
                   "Accrued Obligations") and (4) the product of (x) Executive’s
                   target annual incentive bonus for the fiscal year in which
                   the Date of Termination occurs or if none, the target annual
                   incentive bonus for the year in which the Change in Control
                   occurred ("Target Annual Bonus") and (y) a fraction, the
                   numerator of which is the number of days in the current
                   fiscal year through the Date of Termination, and the
                   denominator of which is 365 (the "Pro Rata Bonus"); provided,
                   however, that, notwithstanding the foregoing, if Executive
                   has made an irrevocable election under any deferred
                   compensation arrangement subject to Section 409A of the Code
                   to defer any portion of the annual bonus described in clause
                   (2) above, then for all purposes of this Section 5, such
                   deferral election, and the terms of the applicable
                   arrangement shall apply to the same portion of the amount
                   described in such clause (2), and such portion shall not be
                   considered as part of the "Accrued Obligations" but shall
                   instead be an "Other Accrued Benefit" (as defined below); and
                C.  
                D. an amount equal to «CIC Factor», times the sum of Executive’s
                   Annual Base Salary and Target Annual Bonus; and
                E. 
                
                 
           iv.  Provided Executive timely elects coverage, the Company shall pay
                for the premiums to maintain group coverage for Executive and
                his or her dependents under the continuation coverage provisions
                of the Consolidated Omnibus Budget Reconciliation Act of 1985
                ("COBRA") for eighteen (18) months after the Date of
                Termination, or until Executive becomes eligible for group
                insurance benefits from another employer (including
                self-employment), whichever occurs first. Executive understands
                that Executive has an obligation to inform the Company if
                Executive receives group coverage from another employer and that
                Executive may not increase the number of designated dependants
                if any, during this period of Company-paid coverage unless
                Executive does so at Executive’s own expense. The period of such
                Company-paid COBRA coverage shall be considered part of
                Executive’s COBRA coverage entitlement period, and may, for tax
                purposes, be considered income to Executive; and
           v.    
           vi.  to the extent not theretofore paid or provided, the Company
                shall timely pay or provide to Executive any Other Accrued
                Benefits (as defined in Section 6 hereof).
           vii. 
           Notwithstanding the foregoing provisions of this Section 5(a), in the
           event that as of the Date of Termination Executive is a "specified
           employee" within the meaning of Section 409A of the Code (as
           determined in accordance with the methodology established by the
           Company as in effect on the Date of Termination) (a "Specified
           Employee"), amounts or benefits that are deferred compensation
           subject to Section 409A, as determined in the sole discretion of the
           Company, that would otherwise be payable or provided under Sections
           5(a)(i) during the six-month period immediately following the Date of
           Termination (other than the Accrued Obligations and Other Accrued
           Benefits) shall instead be paid or provided, with interest on any
           delayed payment at the prime lending rate prevailing at such time, as
           published in the Wall Street Journal, on the first business day after
           the date that is six months following Executive’s "separation from
           service" within the meaning of Section 409A of the Code.
            
           
            
        d. Death or Disability . If Executive’s employment is terminated by
           reason of Executive’s death or Disability during the Employment
           Period, this Agreement shall terminate without further obligations to
           Executive or Executive’s legal representatives under this Agreement,
           other than for payment of Accrued Obligations and the timely payment
           or provision of Other Accrued Benefits. Accrued Obligations shall be
           paid to Executive or Executive’s estate or beneficiaries, as
           applicable, in a lump sum in cash within 30 days of the Date of
           Termination. With respect to the provision of Other Accrued Benefits,
           the term Other Accrued Benefits as used in this Section 5(b) shall
           include, without limitation, and Executive or Executive’s estate
           and/or beneficiaries shall be entitled to receive, benefits under
           such plans, programs, practices and policies relating to death or
           disability benefits, if any, as are applicable to Executive on the
           Date of Termination.
        e.  
        f. Cause; Other than for Good Reason . If Executive’s employment shall
           be terminated for Cause during the Employment Period, this Agreement
           shall terminate without further obligations to Executive other than
           the obligation to pay to Executive the Accrued Obligations and any
           Other Accrued Benefits, in each case to the extent theretofore
           unpaid. If Executive voluntarily terminates employment during the
           Employment Period, excluding a resignation for Good Reason, this
           Agreement shall terminate without further obligations to Executive,
           other than the obligation to pay to Executive the Accrued Obligations
           and any Other Accrued Benefits, in each case to the extent
           theretofore unpaid.
        g.  
        h. Expiration of Employment Period . If Executive’s employment shall be
           terminated due to the normal expiration of the Employment Period,
           this Agreement shall terminate without further obligations to
           Executive, other than for payment of Accrued Obligations and the
           timely payment or provision of Other Accrued Benefits.
        i. 
     
      
 10. Non-Exclusivity of Rights . Nothing in this Agreement shall prevent or
     limit Executive’s continuing or future participation in any employee
     benefit plan, program, policy or practice provided by the Company or its
     affiliated companies and for which Executive may qualify, except as
     specifically provided herein. Amounts that are vested benefits or which
     Executive is otherwise entitled to receive under any plan, policy, practice
     or program of the Company or any of its affiliated companies at or
     subsequent to the Date of Termination ("Other Accrued Benefits") shall be
     payable in accordance with such plan, policy, practice or program except as
     explicitly modified by this Agreement. Anything to the contrary in the
     foregoing or in this Agreement, if Executive receives payments and benefits
     pursuant to Section 5(a)(i) hereof, Executive shall not be entitled to any
     severance pay or benefits under any severance plan, program or policy of
     the Company and its affiliated companies, unless otherwise specifically
     provided therein in a specific reference to this Agreement.
 11.  
 12. Full Settlement; No Mitigation . The Company’s obligation to make the
     payments provided for in this Agreement and otherwise to perform its
     obligations hereunder shall not be affected by any set-off, counterclaim,
     recoupment, defense or other claim, right or action which the Company may
     have against Executive or others. In no event shall Executive be obligated
     to seek other employment or take any other action by way of mitigation of
     the amounts payable to Executive under any of the provisions of this
     Agreement and such amounts shall not be reduced whether or not Executive
     obtains other employment.
 13.  
 14. Costs of Enforcement . The Company shall reimburse Executive, on a current
     basis, for all reasonable legal fees and related expenses incurred by
     Executive in connection with this Agreement, including, without limitation,
     all such fees and expenses, if any, incurred (i) by Executive in contesting
     or disputing any termination of Executive’s employment, or (ii) Executive’s
     seeking to obtain or enforce any right or benefit provided by this
     Agreement, in each case, regardless of whether or not Executive’s claim is
     upheld by an arbitral panel or a court of competent jurisdiction; provided,
     however, Executive shall be required to repay to the Company any such
     amounts to the extent that an arbitral panel or a court issues a final and
     non-appealable order, judgment, decree or award setting forth the
     determination that the position taken by Executive was frivolous or
     advanced by Executive in bad faith. In addition, Executive shall be
     entitled to be paid all reasonable legal fees and expenses, if any,
     incurred in connection with any tax audit or proceeding to the extent
     attributable to the application of Section 4999 of the Code to any payment
     or benefit hereunder. All such payments shall be made within five business
     days after delivery of Executive’s respective written requests for payment
     accompanied with such evidence of fees and expenses incurred as the Company
     reasonably may require.
 15.  
 16. Certain Additional Payments by the Company .
 17. 

 a. a.  
    b. Anything in this Agreement to the contrary notwithstanding and except as
       set forth below, in the event it shall be determined that any payment or
       distribution by the Company to or for the benefit of Executive (whether
       paid or payable or distributed or distributable pursuant to the terms of
       this Agreement or otherwise, but determined without regard to any
       additional payments required under this Section 9) (a "Payment") would be
       subject to the excise tax imposed by Section 4999 of the Code or any
       interest or penalties are incurred by Executive with respect to such
       excise tax (such excise tax, together with any such interest and
       penalties, are hereinafter collectively referred to as the "Excise Tax"),
       then Executive shall be entitled to receive an additional payment (a
       "Gross-Up Payment") in an amount such that after payment by Executive of
       all taxes (including any interest or penalties imposed with respect to
       such taxes), including, without limitation, any income taxes (and any
       interest and penalties imposed with respect thereto) and Excise Tax
       imposed upon the Gross-Up Payment, Executive retains an amount of the
       Gross-Up Payment equal to the Excise Tax imposed upon the Payments.
    c. Notwithstanding the foregoing provisions of this Section 9(a), with
       respect to each Executive (other than the Chairman, the CEO, the COO and
       the CFO), if the Parachute Value (as defined below) of all Payments does
       not exceed 110% of such Executive’s Safe Harbor Amount (as defined
       below), then the Company shall, at its option, not pay Executive a
       Gross-Up Payment, and the Payments due under this Agreement shall be
       reduced so that the Parachute Value of all Payments, in the aggregate,
       equals the Safe Harbor Amount; provided, that if even after all Payments
       due under this Agreement are reduced to zero, the Parachute Value of all
       Payments would still exceed the Safe Harbor Amount, then no reduction of
       any Payments shall be made and the Gross-Up Payment shall be made. The
       reduction of the Payments due hereunder, if applicable, shall be made by
       first reducing the Payments under Section 5(a)(i)(B), unless an
       alternative method of reduction is elected by Executive, and in any event
       shall be made in such a manner as to maximize the economic present value
       of all Payments actually made to Executive, determined by the Accounting
       Firm (as defined in Section 9(b) below) as of the date of the Change in
       Control for purposes of Section 280G of the Code using the discount rate
       required by Section 280G(d)(4) of the Code. For purposes of this Section
       9, the "Parachute Value" of a Payment means the present value as of the
       date of the Change in Control for purposes of Section 280G of the Code of
       the portion of such Payment that constitutes a "parachute payment" under
       Section 280G(b)(2) of the Code, as determined by the Accounting Firm for
       purposes of determining whether and to what extent the Excise Tax will
       apply to such Payment. For purposes of this Section 9, Executive’s "Safe
       Harbor Amount" means one dollar less than three times Executive’s "base
       amount" within the meaning of Section 280G(b)(3) of the Code.
        
       
        
    d. Subject to the provisions of Section 9(c) hereof, all determinations
       required to be made under this Section 9, including whether and when a
       Gross-Up Payment is required and the amount of such Gross-Up Payment and
       the assumptions to be used in arriving at such determination, shall be
       made in accordance with the principles of Section 280G of the Code by
       PricewaterhouseCoopers LLP or such other certified public accounting firm
       as may be designated by Executive (the "Accounting Firm") which shall
       provide detailed supporting calculations both to the Company and
       Executive within 15 business days of the receipt of notice from Executive
       that there has been a Payment, or such earlier time as is requested by
       the Company. In the event that the Accounting Firm is serving as
       accountant or auditor for the individual, entity or group effecting the
       Change in Control, Executive shall appoint another nationally recognized
       accounting firm to make the determinations required hereunder (which
       accounting firm shall then be referred to as the Accounting Firm
       hereunder). All fees and expenses of the Accounting Firm shall be borne
       solely by the Company. Any Gross-Up Payment, as determined pursuant to
       this Section 9, shall be paid by the Company to Executive within five
       days of the receipt of the Accounting Firm’s determination. Any
       determination by the Accounting Firm shall be binding upon the Company
       and Executive. As a result of the uncertainty in the application of
       Section 4999 of the Code at the time of the initial determination by the
       Accounting Firm hereunder, it is possible that Gross-Up Payments which
       will not have been made by the Company should have been made
       ("Underpayment"), consistent with the calculations required to be made
       hereunder. In the event that the Company exhausts its remedies pursuant
       to Section 9(c) and Executive thereafter is required to make a payment of
       any Excise Tax, the Accounting Firm shall determine the amount of the
       Underpayment that has occurred and any such Underpayment shall be
       promptly paid by the Company to or for the benefit of Executive.
    e.  
    f. Executive shall notify the Company in writing of any claim by the
       Internal Revenue Service that, if successful, would require the payment
       by the Company of the Gross-Up Payment. Such notification shall be given
       as soon as practicable but no later than thirty days after Executive is
       informed in writing of such claim and shall apprise the Company of the
       nature of such claim and the date on which such claim is requested to be
       paid. Executive shall not pay such claim prior to the expiration of the
       30-day period following the date on which it gives such notice to the
       Company (or such shorter period ending on the date that any payment of
       taxes with respect to such claim is due). If the Company notifies
       Executive in writing prior to the expiration of such period that it
       desires to contest such claim, Executive shall:
    g. 

 i. i. i. i.     
          ii.   give the Company any information reasonably requested by the
                Company relating to such claim,
          iii.   
          iv.   take such action in connection with contesting such claim as the
                Company shall reasonably request in writing from time to time,
                including, without limitation, accepting legal representation
                with respect to such claim by an attorney reasonably selected by
                the Company,
          v.     
          vi.   cooperate with the Company in good faith in order effectively to
                contest such claim, and
          vii.   
          viii. permit the Company to participate in any proceedings relating to
                such claim;
          ix.   

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation of the foregoing provisions to
this Section 9(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
Executive to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall advance the amount of such payment
to Executive, on an interest-free basis and shall indemnify and hold Executive
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such advance
or with respect to any imputed income with respect to such advance, and further
provided that any extension of the statute of limitations relating to payment of
taxes for the taxable year of Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.
 
 a. a.  
    b. If, after the receipt by Executive of an amount advanced by the Company
       pursuant to Section 9(c) hereof, Executive becomes entitled to receive
       any refund with respect to such claim, Executive shall (subject to the
       Company’s complying with the requirements of Section 9(c) hereof)
       promptly pay to the Company the amount of such refund (together with any
       interest paid or credited thereon after taxes applicable thereto). If,
       after the receipt by Executive of an amount advanced by the Company
       pursuant to Section 9(c) hereof, a determination is made that Executive
       shall not be entitled to any refund with respect to such claim and the
       Company does not notify Executive in writing of its intent to contest
       such denial of refund prior to the expiration of 30 days after such
       determination, then such advance shall be forgiven and shall not be
       required to be repaid and the amount of such advance shall offset, to the
       extent thereof, the amount of Gross-Up Payment required to be paid.
    c. 

 1.  
 2. Restrictions on Conduct of Executive .
 3. a. a.  
       b. General . Executive and the Company understand and agree that the
          purpose of the provisions of this Section 10 is to protect legitimate
          business interests of the Company, as more fully described below, and
          is not intended to impair or infringe upon Executive’s right to work,
          earn a living, or acquire and possess property from the fruits of his
          or her labor. Executive hereby acknowledges that Executive has
          received good and valuable consideration for the employment and
          post-employment restrictions set forth in this Section 10 in the form
          of the compensation and benefits provided for herein. Executive hereby
          further acknowledges that the post-employment restrictions set forth
          in this Section 10 are reasonable and that they do not, and will not,
          unduly impair his or her ability to earn a living after the
          termination of this Agreement.
       c. Therefore, Executive shall be subject to the restrictions set forth in
          this Section 10.
           
          
           
       d. Definitions . The following capitalized terms used in this Section 10
          shall have the meanings assigned to them below, which definitions
          shall apply to both the singular and the plural forms of such terms:
       e. "Competitive Position" means any employment or consulting arrangement
          with a Competitor in which Executive will use or is likely to use any
          Confidential Information or Trade Secrets, or in which Executive has
          duties for such Competitor that are the same or similar to those
          services actually performed by Executive for the Company;
           
          "Competitor" means the business units of the following entities
          engaged in poultry production (including without limitation broiler
          production, processing, sales and marketing): Tyson Foods, Inc.;
          Perdue Farms, Inc.; Wayne Farms LLC; Sanderson Farms, Inc. and each
          successor and assign of such business units that is engaged in such
          poultry production to the extent such successor or assign is among the
          five largest producers in the poultry industry measured by the volume
          of poultry production.
           
          "Confidential Information" means all information regarding the
          Company, its activities, business or clients that is the subject of
          reasonable efforts by the Company to maintain its confidentiality and
          that is not generally disclosed by practice or authority to persons
          not employed by the Company, but that does not rise to the level of a
          Trade Secret. "Confidential Information" shall include, but is not
          limited to, financial plans and data concerning the Company or any of
          its affiliated companies; management planning information; business
          plans; operational methods; market studies; marketing plans or
          strategies; product development techniques or plans; customer lists;
          customer files, data and financial information, details of customer
          contracts; current and anticipated customer requirements; identifying
          and other information pertaining to business referral sources; past,
          current and planned research and development; business acquisition
          plans; and new personnel acquisition plans. "Confidential Information"
          shall not include information that has become generally available to
          the public by the act of one who has the right to disclose such
          information without violating any right or privilege of the Company.
          This definition shall not limit any definition of "confidential
          information" or any equivalent term under state or federal law.
           
          "Determination Date" means the Date of Termination or any earlier date
          (during the Employment Period) of an alleged breach of the Restrictive
          Covenants by Executive.
           
          "Person" means any individual or any corporation, partnership, joint
          venture, limited liability company, association or other entity or
          enterprise.
           
          "Principal or Representative" means a principal, owner, partner;
          stockholder, joint venturer, investor, member, trustee, director,
          officer, manager, employee, agent, representative or consultant.
           
          "Protected Employees" means employees of the Company who were employed
          by the Company or its affiliated companies at any time within six
          months prior to the Determination Date, other than those who were
          discharged by the Company or such affiliated employer without cause.
           
          "Restricted Period" means «RestrictedPeriod», from the Date of
          Termination; provided, however, that the Restricted Period shall end
          with respect to the covenants in clauses (ii) and (iii) of Section
          10(c) on the 60th day after the Date of Termination in the event the
          Company breaches its obligation, if any, to make any payment required
          under Section 5(a)(i).
           
          "Restricted Territory" means the States of Alabama, Arkansas, Florida,
          Georgia, Kentucky, Louisiana, North Carolina, South Carolina,
          Tennessee, Texas, Virginia and West Virginia and Mexico.
           
          "Restrictive Covenants" means the restrictive covenants contained in
          Section 10(c) hereof.
           
          "Third Party Information" means confidential or proprietary
          information subject to a duty on the part of the Company or its
          affiliated companies to maintain the confidentiality of such
          information and to use it only for certain limited purposes.
           
          "Trade Secret" means all information, without regard to form,
          including, but not limited to, technical or nontechnical data, a
          formula, a pattern, a compilation, a program, a device, a method, a
          technique, a drawing, a process, financial data, financial plans,
          product plans, distribution lists or a list of actual or potential
          customers, advertisers or suppliers which is not commonly known by or
          available to the public and which information: (A) derives economic
          value, actual or potential, from not being generally known to, and not
          being readily ascertainable by proper means by, other persons who can
          obtain economic value from its disclosure or use; and (B) is the
          subject of efforts that are reasonable under the circumstances to
          maintain its secrecy. Without limiting the foregoing, Trade Secret
          means any item of confidential information that constitutes a "trade
          secret(s)" under the common law or statutory law of any of the States
          of Alabama, Arkansas, Florida, Georgia, Kentucky, Louisiana, North
          Carolina, South Carolina, Tennessee, Texas, Virginia and West Virginia
          and Mexico.
           
          
           
       f. Restrictive Covenants .
       g. i.    
          ii.  Restriction on Disclosure and Use of Confidential Information and
               Trade Secrets. Executive understands and agrees that the
               Confidential Information and Trade Secrets constitute valuable
               assets of the Company and its affiliated companies, and may not
               be converted to Executive’s own use. Accordingly, Executive
               hereby agrees that Executive shall not, directly or indirectly,
               at any time beginning on the date of this Agreement and
               continuing during the Restricted Period reveal, divulge, or
               disclose to any Person not expressly authorized by the Company
               any Confidential Information, and Executive shall not, directly
               or indirectly; at any time, during the Restricted Period use or
               make use of any Confidential Information in connection with any
               business activity other than that of the Company. Throughout the
               term of this Agreement and at all times after the date that this
               Agreement terminates for any reason, Executive shall not directly
               or indirectly transmit or disclose any Trade Secret of the
               Company to any Person, and shall not make use of any such Trade
               Secret, directly or indirectly, for himself or herself or for
               others, without the prior written consent of the Company. The
               parties acknowledge and agree that this Agreement is not intended
               to, and does not, alter either the Company’s rights or
               Executive’s obligations under any state or federal statutory or
               common law regarding trade secrets and unfair trade practices.
          iii. Anything herein to the contrary notwithstanding, Executive shall
               not be restricted from disclosing or using Confidential
               Information or any Trade Secret that is required to be disclosed
               by law, court order or other legal process; provided, however,
               that in the event disclosure is required by law, Executive shall
               provide the Company with prompt notice of such requirement so
               that the Company may seek an appropriate protective order prior
               to any such required disclosure by Executive.
                
               
                
          iv.  Nonsolicitation of Protected Employees. Executive understands and
               agrees that the relationship between the Company and each of its
               Protected Employees constitutes a valuable asset of the Company
               and may not be converted to Executive’s own use. Accordingly,
               Executive hereby agrees that beginning on the date of this
               Agreement and continuing during the Restricted Period, Executive
               shall not, directly or indirectly, on Executive’s own behalf or
               as a Principal or Representative of any Person or otherwise
               solicit or induce any Protected Employee to terminate his or her
               employment relationship with the Company or any of its affiliated
               companies or to enter into employment with any other Person.
          v.    
          vi.  Noncompetition with the Company. In consideration of the
               compensation and benefits being paid and to be paid by the
               Company to Executive hereunder, Executive hereby agrees that,
               during the Restricted Period, Executive will not, without prior
               written consent of the Company, directly or indirectly, seek or
               obtain a Competitive Position in the Restricted Territory.
               Executive acknowledges that in the performance of his or her
               duties for the Company he or she is charged with operating on the
               Company’s behalf throughout the Restricted Territory and he or
               she hereby acknowledges, therefore, that the Restricted Territory
               is reasonable.
          vii. 
          
           
       h. Enforcement of Restrictive Covenants .
       i. i.    
          ii.  Rights and Remedies Upon Breach. In the event Executive breaches,
               or threatens to commit a breach of any of the provisions of the
               Restrictive Covenants, the Company shall have the right and
               remedy to enjoin, preliminarily and permanently, Executive from
               violating or threatening to violate the Restrictive Covenants and
               to have the Restrictive Covenants specifically enforced by any
               court or tribunal of competent jurisdiction, it being agreed that
               any breach or threatened breach of the Restrictive Covenants
               would cause irreparable injury to the Company and that money
               damages would not provide an adequate remedy to the Company. Such
               right and remedy shall be independent of any others and severally
               enforceable, and shall be in addition to and not in lieu of, any
               other rights and remedies available to the Company at law or in
               equity.
          iii.  
          iv.  Severability of Covenants. Executive acknowledges and agrees that
               the Restrictive Covenants are reasonable and valid in time and
               scope and in all other respects. The covenants set forth in this
               Agreement shall be considered and construed as separate and
               independent covenants. Should any part or provision of any
               covenant be held invalid, void or unenforceable, such invalidity,
               voidness or unenforceability shall not render invalid, void or
               unenforceable any other part or provision of this Agreement. If
               any portion of the foregoing provisions is found to be invalid or
               unenforceable because its duration, the territory, the definition
               of activities or the definition of information covered is
               considered to be invalid or unreasonable in scope, the invalid or
               unreasonable term shall be redefined, or a new enforceable term
               provided, such that the intent of the Company and Executive in
               agreeing to the provisions of this Agreement will not be impaired
               and the provision in question shall be enforceable to the fullest
               extent of the applicable laws.
          v.   
    
     
 4. Arbitration Any claim or dispute arising under or relating to this Agreement
    or the breach, termination, or validity of any term of this Agreement shall
    be subject to arbitration, and prior to commencing any court action, the
    parties agree that they shall arbitrate all controversies; provided,
    however, that nothing in this Section 11 shall prohibit the Company from
    exercising its right under Section 10 hereof to pursue injunctive remedies
    with respect to a breach or threatened breach of the Restrictive Covenants.
    The arbitration shall be conducted in Dallas, Texas, in accordance with the
    Employment Dispute Rules of the American Arbitration Association and the
    Federal Arbitration Act, 9 U.S.C. §l, et. seq. Any award shall be binding
    and conclusive upon the parties hereto, subject to 9 U.S.C. §10. Each party
    shall have the right to have the award made the judgment of a court of
    competent jurisdiction. Any fees and related expenses associated with the
    cost of arbitration will be borne by the Company. Subject to the preceding
    provisions of this Section 11, the courts of Dallas County, Texas shall have
    exclusive jurisdiction and be the venue of all disputes between the Company
    and Employee whether such disputes arise from this Agreement or otherwise.
    In addition, Employee expressly waives any right to sue or be sued in the
    county of Employee's residence and consents to venue in Dallas County,
    Texas.
 5.  
 6. Successors .
 7. 

 a. a.  
    b. This Agreement is personal to Executive and without the prior written
       consent of the Company shall not be assignable by Executive otherwise
       than by will or the laws of descent and distribution. This Agreement
       shall inure to the benefit of and be enforceable by Executive’s legal
       representatives.
    c.  
    d. This Agreement shall inure to the benefit of and be binding upon the
       Company and its successors and assigns.
    e.  
    f. The Company will require any successor (whether direct or indirect by
       purchase, merger, consolidation or otherwise) to all or substantially all
       of the business and/or assets of the Company to assume expressly and
       agree to perform this Agreement in the same manner and to the same extent
       that the Company would be required to perform it if no such succession
       had taken place. As used in this Agreement, "Company" shall mean the
       Company as hereinbefore defined and any successor to its business and/or
       assets as aforesaid which assumes and agrees to perform this Agreement by
       operation of law, or otherwise.
    g. 

 1.  
 2. Miscellaneous .
 3. a. a.  
       b. Governing Law . This Agreement, and all disputes and controversies
          arising hereunder or related to this Agreement, shall be governed by
          and construed in accordance with the laws of the State of Texas,
          without reference to principles of conflict of laws that would apply
          any other law.
       c.  
       d. Captions . The captions of this Agreement are not part of the
          provisions hereof and shall have no force or effect.
       e.  
       f. Amendments . This Agreement may not be amended or modified otherwise
          than by a written agreement executed by the parties hereto or their
          respective successors and legal representatives.
       g.  
       h. Notices . All notices and other communications hereunder shall be in
          writing and shall be given by hand delivery to the other party or by
          registered or certified mail, return receipt requested, postage
          prepaid, addressed as follows:
       i. If to Executive: «Name»
           
          «MailingAddress»
           
          «City», «State» «Zip»
           
          If to the Company: Pilgrim’s Pride Corporation
           
          4845 US Highway 271 North
           
          Pittsburg, TX 75686
           
          Attention: Executive Vice President Human Resources
           
          or to such other address as either party shall have furnished to the
          other in writing in accordance herewith. Notice and communications
          shall be effective when actually received by the addressee.
           
          
           
       j. Severability . The invalidity or unenforceability of any provision of
          this Agreement shall not affect the validity or enforceability of any
          other provision of this Agreement.
       k.  
       l. Withholding . The Company may withhold from any amounts payable under
          this Agreement such Federal, state, local or foreign taxes as shall be
          required to be withheld pursuant to any applicable law or regulation.
       m.  
       n. Waivers . Executive’s or the Company’s failure to insist upon strict
          compliance with any provision of this Agreement or the failure to
          assert any right Executive or the Company may have hereunder, shall
          not be deemed to be a waiver of such provision or right or any other
          provision or right of this Agreement.
       o.  
       p. Status Before and After Effective Date . Executive and the Company
          acknowledge that, except as may otherwise be provided under any other
          written agreement between Executive and the Company, the employment of
          Executive by the Company is "at will" and, subject to Section 1(a)
          hereof, Executive’s employment and/or this Agreement may be terminated
          by either Executive or the Company at any time prior to the Effective
          Date, in which case Executive shall have no further rights under this
          Agreement. From and after the Effective Date this Agreement shall
          supersede any other agreement between the parties with respect to the
          subject matter hereof.
       q. 

IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and, pursuant to
the authorization from its Board of Directors, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.
 
«Name»
 
 
 
 
 
PILGRIM’S PRIDE CORPORATION
 
 
 
By:
 
b
«SigningOfficerName»
 
«SigningOfficerTitle»
 
 
 
 
 
 
 